                                                                                          Case 2:20-cv-01250-JCM-BNW Document 20
                                                                                                                              18 Filed 08/07/20
                                                                                                                                       08/04/20 Page 1 of 2



                                                                                    1 J Christopher Jorgensen
                                                                                      Nevada Bar No. 5382
                                                                                    2 Matthew R. Tsai
                                                                                      Nevada Bar No. 14290
                                                                                    3 LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                                                                      3993 Howard Hughes Parkway, Suite 600
                                                                                    4 Las Vegas, NV 89169
                                                                                      Phone: (702) 949-8200
                                                                                    5 Fax: (702) 949-9398
                                                                                      Email: cjorgensen@lrrc.com
                                                                                    6 Email: mtsai@lrrc.com

                                                                                    7 Attorneys for Defendant Synchrony Bank

                                                                                    8                           IN THE UNITED STATES DISTRICT COURT
                                                                                                                         DISTRICT OF NEVADA
                                                                                    9
                                                                                        Jennifer Blazevich,                                Case No. 2:20-cv-01250-JCM-BNW
                                                                                   10
                                                                                                              Plaintiff,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                                                      JOINT MOTION AND ORDER TO
                                                                                        vs.                                                EXTEND DEFENDANT SYNCHRONY
                                                                                   12                                                      BANK’S TIME TO FILE RESPONSE TO
                                                                                                                                           COMPLAINT
REED SMITH LLP




                                                                                   13 Experian Information Solutions, Inc., et al.,

                                                                                   14                         Defendants.                  [FIRST REQUEST]

                                                                                   15

                                                                                   16          COME NOW Plaintiff Jennifer Blazevich (“Plaintiff”) and Defendant Synchrony Bank
                                                                                   17 (“Synchrony”), by counsel and pursuant to Local Rule IA 6-1, jointly move for an extension as

                                                                                   18 follows:
                                                                                   19                                  STATEMENT OF JOINT MOTION
                                                                                   20          1.     On July 7, 2020, Plaintiff filed a Complaint with this Court [ECF No. 1].
                                                                                   21          2.     Synchrony was served with the Complaint on July 17, 2020 [ECF No. 8].
                                                                                   22          3.     Synchrony’s response to the Complaint is due by August 7, 2020.
                                                                                   23          4.     The parties are engaging in preliminary discussions in this matter. In order to explore
                                                                                   24 the possibility of an early resolution, Synchrony desires an extension of 21 (twenty-one) days, up to

                                                                                   25 and including August 28, 2020, to file a response to the Complaint.

                                                                                   26          5.     Counsel for Synchrony conferred with counsel for Plaintiff regarding this extension
                                                                                   27 and joint motion. Counsel for Plaintiff agrees to the requested extension.

                                                                                   28
                                                                                          Case 2:20-cv-01250-JCM-BNW Document 20
                                                                                                                              18 Filed 08/07/20
                                                                                                                                       08/04/20 Page 2 of 2



                                                                                    1         6.     This joint motion is filed in good faith and not for dilatory or other improper purpose.

                                                                                    2 Plaintiff would not suffer any prejudice by the Court permitting Synchrony the requested extension

                                                                                    3 of time and has consented to the requested extension.

                                                                                    4         7.     This is the first request for extension of time for Synchrony to respond to the

                                                                                    5 Complaint.

                                                                                    6 DATED: August 4, 2020.                               DATED: August 4, 2020.
                                                                                    7
                                                                                        /s/ Matthew R. Tsai                                /s/ Steven A. Alpert
                                                                                    8   Matthew R. Tsai (SBN 14290)                        Steven A. Alpert (SBN 8353)
                                                                                        Lewis Roca Rothgerber Christie LLP                 Price Law Group, APC
                                                                                    9   3993 Howard Hughes Pkwy, Suite 600                 5940 S. Rainbow Blvd, Ste. 3014
                                                                                        Las Vegas, NV 89169                                Las Vegas, NV 89118
                                                                                   10   Tel: 702-949-8200                                  Tel: (702) 794-2008
                                                                                        Email: mtsai@lrrc.com                              alpert@pricelawgroup.com
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12 Attorneys for Defendant Synchrony Bank               Attorneys for Plaintiff
REED SMITH LLP




                                                                                   13

                                                                                   14                                              ORDER

                                                                                   15                                              IT IS SO ORDERED

                                                                                   16
                                                                                                                                   ______________________________________
                                                                                   17                                              UNITED STATES MAGISTRATE JUDGE
                                                                                   18                                                       August 6, 2020
                                                                                                                                   DATED: ______________________________
                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
